FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS                 June 17, 2020
                                                                 Christopher M. Wolpert
                                   TENTH CIRCUIT                     Clerk of Court



 EARL CROWNHART,

          Plaintiff - Appellant,

 v.                                                     No. 20-1156
                                               (D.C. No. 1:20-CV-00903-LTB)
 JOE GRAHAM,                                              (D. Colo.)

          Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Pro se litigant, Earl Crownhart, appeals the district court’s dismissal of the

civil action he filed against Defendant Joe Graham in the District Court for the


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
District of Colorado. The district court dismissed the suit without prejudice,

noting it has permanently enjoined Crownhart from filing pro se civil actions in

Colorado District Court without first obtaining permission from the court. See

Crownhart v. Suthers, et al., No. 13-cv-00959 (D. Colo. June 14, 2013); see also

In re Winslow, 17 F.3d 314, 315 (10th Cir. 1994) (holding federal courts have the

inherent power pursuant to 28 U.S.C. § 1651 to impose filing restrictions on

abusive litigants). Because Crownhart did not comply with the terms of the

sanction order, the court dismissed his complaint.

       A district court’s application of a previously-imposed filing restriction is

reviewed for abuse of discretion. See In re Peterson, 338 F. App’x 763, 764

(10th Cir. 2009) (unpublished disposition cited solely for its persuasive value).

After reviewing the record, the appellate brief, and the applicable law, we affirm

the dismissal of Crownhart’s complaint because he has failed to show compliance

with the filing restrictions. Because Crownhart’s appeal is wholly frivolous, we

deny his motion to proceed in forma pauperis on appeal and remind Crownhart he

is responsible for the immediate payment of any unpaid balance of the appellate

filing fee.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge


                                         -2-